United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3538
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
            v.                          * District Court for the District
                                        * of Minnesota.
Robert Earl Blomberg,                   *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 11, 1999

                                 Filed: June 1, 1999
                                  ___________

Before BEAM and HEANEY, Circuit Judges, and FENNER1, District Judge.
                            ___________

PER CURIAM.

      After a bench trial on stipulated facts, Robert Earl Blomberg was convicted of
nine counts of possession of a firearm after conviction for a misdemeanor crime of
domestic violence. See 18 U.S.C. § 922(g)(9). He was sentenced to twenty-four
months' imprisonment and three years of supervised release.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, sitting by designation.
       Blomberg appeals his conviction and sentence, arguing that the district court2
erred in: (1) ruling that specific intent was not an element of the offense, and that
advice of counsel was not a defense; (2) finding that he did not qualify for the "sporting
use" sentence adjustment under U.S.S.G. § 2K2.1(b)(2); and (3) declining to apply an
acceptance of responsibility adjustment to his sentence under U.S.S.G. § 3E1.1.

       Having carefully reviewed the parties' arguments and submissions, we find no
error of law or fact. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota

                                           -2-